DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Claim 1: “an acquisition unit (means) that is configured to acquire (function)”, “an extraction unit (means) that is configured to extract (function)”, “a specification unit (means) that is configured to specify (function)”.
Claim 6: “a complementary unit (means) that is configured to complement (function)”.
Claim 7: “a comparison value calculation unit (means) that is configured to calculate a comparison value (function)”, and “a reliability calculation unit (means) that is configured to calculate reliabilities (function)”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, Claim 1recites:
An information processing device comprising: 
an acquisition unit that is configured to acquire a plurality of values related to a state quantity of a target device; 
an extraction unit that is configured to extract a state value group constituted by a time series of the plurality of values related to an identical state quantity in an identical period from the acquired plurality of values; and 
a specification unit that is configured to specify a time series of values to be used to manage the target device in the period from the state value group based on reliabilities of the time series of the values in the state value group.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under 
For example, the limitations an extraction unit that is configured to extract a state value group constituted by a time series of the plurality of values related to an identical state quantity in an identical period from the acquired plurality of values; and 
a specification unit that is configured to specify a time series of values to be used to manage the target device in the period from the state value group based on reliabilities of the time series of the values in the state value group as written can be performed in the mind or with pencil and paper. 
Similar limitations comprise the abstract ideas of Claims 10 and 11.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1: an acquisition unit that is configured to acquire a plurality of values related to a state quantity of a target device; an extraction unit; a specification unit;
Claim 10: acquiring a plurality of values related to a state quantity of a target device;
Claim 11: acquire a plurality of values related to a state quantity of a target device;
The stated additional elements represent mere data gathering steps and only add an insignificant extra-solution to the judicial exception. The extraction unit and specification unit are generally recited processors and are not qualified as particular machines.

The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 3-9 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim, as written, lacks  a physical or tangible form, and is therefore “software per se”.  Amending the preamble of the claim to recite “A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to:” would appear to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 4, 6, 7, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (US 20150278325 A1), hereinafter "Masuda".

Regarding Claim 1, Masuda teaches an information processing device comprising: 
an acquisition unit that is configured to acquire a plurality of values related to a state quantity of a target device (Masuda, [0046] The data acquiring unit 11 acquires the detection data that is output via the communication interface of the monitoring target apparatus, and saves the acquired detection data in, e.g., a main storage device.; Fig. 20 Data Acquiring Unit 11 and Monitoring Target Apparatus); 
an extraction unit that is configured to extract a state value group constituted by a time series of the plurality of values related to an identical state quantity in an identical period from the acquired plurality of values (Masuda, Fig. 20 Extraction Unit 16; note [0046] The data acquiring unit 11 may also be configured to acquire the detection data from the monitoring target apparatus at, e.g., a predetermined time interval or at predetermined time.); and 
a specification unit that is configured to specify a time series of values to be used to manage the target device in the period from the state value group based on reliabilities of the time series of the values in the state value group (Masuda [0048] Further, the setting unit 15 sets an allowable value corresponding to the time interval for detecting the data to be extracted by the extraction unit 16; also see [0080] note that the threshold value of variation is set based on operation mode of the target device, thereby determining reliability; also see Figs. 5 and 6; [0009] It is an object of the present invention to improve a data quality such as accuracy or reliability of time-series data to be processed on a reception side to a greater degree than by the prior arts in the way of restraining a load on a transmission side or a reception side.; see Fig. 20 Setting Unit 15).

Regarding Claim 3, Masuda further teaches the information processing device according to claim 1, wherein the specification unit is configured to specify a time series of values to be used to manage the target device in the period from the state value group based on a difference between reliabilities in the time series in the state value group (Masuda [0048] The setting unit 15 sets, based on, e.g., a user's operation, a threshold value used for the extraction unit 16 to determine whether the variation in value occurs with respect to the detection data acquired last time. Further, the setting unit 15 sets an allowable value corresponding to the time interval for detecting the data to be extracted by the extraction unit 16.).

Regarding Claim 4, Masuda further teaches the information processing device according to claim 1, wherein the acquisition unit is configured to acquire a plurality of measurement values related to a state quantity of the target device front a measurement instrument provided in the target device, and acquire an estimation value by estimating other state quantities based on the measurement value (Masuda [0046] The data acquiring unit 11 acquires the detection data that is output via the communication interface of the monitoring target apparatus, and saves the acquired detection data in, e.g., a main storage device. Also see Fig. 3 and [0063-0068]).

Regarding Claim 6, Masuda further teaches the information processing device according to claim 1, further comprising: 
a complementary unit that is configured to complement a value of the state quantity related to a time having no value related to the state quantity based on a value specified by the specification unit (Masuda [0071] Note that when the blank columns occur in the same row as in FIG. 4A, i.e., when there are generated the fields stored with the detection data being received and the fields stored with the null values of the detection data not being received in the row of the same point of time in the reception data table, the management apparatus 2 or the analyzing apparatus 3 executes a process of filling most updated known values (which are also referred to as the latest known data) in the blank columns and converting the reception data into the time-series data as illustrated in FIG. 4C. Also see [0125]).

Regarding Claim 7, Masuda further teaches the information processing device according to claim 1, further comprising: 
a comparison value calculation unit that is configured to calculate a comparison value which is a value related to another state quantity by using values included in the state value group (Masuda [0048] that portion of the setting unit 15 that sets, based on, e.g., a user's operation, a threshold value used for the extraction unit 16 to determine whether the variation in value occurs with respect to the detection data acquired last time.; [0103] extraction unit 16 calculates a value variation quantity between the value of the last time and the value of this time (S25). Subsequently, it is determined whether the value variation quantity is equal to or larger than the threshold value (S26).); and 
a reliability calculation unit that is configured to calculate reliabilities of values included in the state value group based on a difference between the value of the other state quantity acquired by the acquisition unit and a comparison value calculated by the comparison value calculation unit (Masuda [0048] that portion of the setting unit 15 that sets, based on, e.g., a user's operation, a threshold value used for the extraction unit 16 to determine whether the variation in value occurs with respect to the detection data acquired last time. Also see [0100-0111] and Figs. 11 (specifically, S26) and 12 for threshold comparison process).

Regarding Claim 10, Masuda teaches an information processing method comprising: 
acquiring a plurality of values related to a state quantity of a target device (Masuda [0046] The data acquiring unit 11 acquires the detection data that is output via the communication interface of the monitoring target apparatus, and saves the acquired detection data in, e.g., a main storage device.); 
extracting a state value group constituted by a time series of the plurality of values related to an identical state quantity in an identical period from the acquired plurality of values (Masuda [0047] The extraction unit 16 reads the detection data acquired by the data acquiring unit 11 from the main storage device, and extracts the data to be handed over to the communication unit 12); and 
specifying a time series of values to be used to manage the target device in the period from the state value group based on reliabilities of the time series of the values in the state value group (Masuda [0048] Further, the setting unit 15 sets an allowable value corresponding to the time interval for detecting the data to be extracted by the extraction unit 16.).

Regarding Claim 11, Masuda teaches a program causing a computer to (Masuda [0050] Each of the management apparatus 2 and the analyzing apparatus 3 executes a variety of processes for the detection data transmitted from the data acquiring apparatus 1 in accordance with a computer program deployed in an executable manner on, e.g., the main storage device.): 
acquire a plurality of values related to a state quantity of a target device (Masuda [0046] The data acquiring unit 11 acquires the detection data that is output via the communication interface of the monitoring target apparatus, and saves the acquired detection data in, e.g., a main storage device.); 
(Masuda [0047] The extraction unit 16 reads the detection data acquired by the data acquiring unit 11 from the main storage device, and extracts the data to be handed over to the communication unit 12); and 
specify a time series of values to be used to manage the target device in the period from the state value group based on reliabilities of the tine series of the values in the state value group (Masuda [0048] Further, the setting unit 15 sets an allowable value corresponding to the time interval for detecting the data to be extracted by the extraction unit 16.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (above) in view of Hirohata et al. (US 20100274833 A1), hereinafter "Hirohata".

Regarding Claim 5, Masuda is not relied upon to further teach the information processing device according to claim 4, wherein the acquisition unit is configured to acquire an estimation value related to a state quantity of the target device based on a measurement value related to a state quantity of a device different from the target device.
Hirohata teaches acquiring an estimation value related to a state quantity of the target device based on a measurement value related to a state quantity of a device different from the target device (Hirohata [0039] “At S25, as to each of indexes Yj (j=1,2,3, . . . , K: K is an integral number larger than "1") to evaluate a state of the electronic equipment, a statistical model set unit 133 in the statistical estimation means 131 sets a statistical model type (type of first.about.K-th statistical model) to estimate the index Yj from a plurality of monitoring variables (In this case, model parameter is unknown).”; [0040] At S26, for each statistical model of the index Yj, a model parameter calculation unit 134 in the statistical estimation means 131 estimates a model parameter of the statistical model by bootstrap method.; also see Fig. 3 S25 & S26).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Masuda with Hirohata to have the acquisition unit acquire estimation values of target values/parameters, because a parameter may not be explicitly known, but is known to be related to other known values/variable (Hirohata [0039] estimate the index Yj from a plurality of monitoring variables (In this case, model parameter is unknown)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (above) in view of Bechhoefer (US 20040199368 A1), hereinafter " Bechhoefer ".

Regarding Claim 8, Masuda further teaches the information processing device according to claim 1, wherein the specification unit is configured to specify a value to be used to manage the target device (Masuda [0048] Further, [A portion of] the setting unit 15 sets an allowable value corresponding to the time interval for detecting the data to be extracted by the extraction unit 16. [0080]) 
Masuda fails to teach that the specified value is based on a statistic of values included in the state value group.
Bechhoefer teaches that the specified value is based on a statistic of values included in the state value group (Bechhoefer [0100] "Strong tones" are determined by applying a threshold which is set based on the mean of all the energy contents in the spectrum.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Masuda with Bechhoefer to teach that the specified value is based on a statistic of values included in the state value group, to set a value to differentiate between certain types of defects and failures (Bechoeffer [0100]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (above) in view of Oh et al. (WO 2015182831 A1), hereinafter "Oh".

Regarding Claim 9, Masuda further teaches the information processing device according to claim 1, wherein the specification unit is configured to specify the values related to the state value group using weights corresponding to the reliabilities of the values included in the state value group as a value to be used to manage the target device (Masuda [0152] the data variation setting unit 13 sets a variation bit (bit 1) in the MSB exclusive of the sign bit of the detection data of this time (S45). Then, the data variation setting unit 13 hands over the detection data with the variation bit being set to the extraction unit 16 (S46). Note that setting the variation bits to either 1 or 0 is analogous to giving each piece of data weight, because a variation bit value of 0 indicates data of low reliability, therefore reducing its “weight” to 0. While a variation bit value of 1 indicates data of acceptable reliability, and gives data of acceptable reliability equal “weight. 
Masuda is not relied upon to specify a weighted average value
Oh teaches to specify a weighted average value (Oh [123] For example, the calculation unit 114 may calculate a weighted average of basic status indicator values for each time point as an operating status indicator value.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Masuda to incorporate a weighted average, as taught by Oh, because some conditions are more likely to reliably indicate an impact to what is being monitored and should therefore receive more weight (Oh [123-126] Furthermore, when two or more of the following conditions are satisfied, the calculation unit 114 may give a specific weight to the weighted average).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizobuchi et al. (US 20150363249 A1) discloses an Evaluation Method and Evaluation Apparatus.
Hiramatsu (US 20130169447 A1) discloses a Display Processing System, Display Processing Method, and Program.
Kikuchi et al. (US 20110004885 A1) discloses a Feedforward Control Method, Service Provision Quality Control Device, System, Program, and Recording Medium Therefor.
Sakurai et al. (US 20140298113 a1) discloses a Storage Medium and Information Processing Apparatus and Method with Failure Prediction.
Takashi et al. (US 6519715 B1) discloses a Signal Processing Apparatus and a Data Recording and Reproducing Apparatus Including Local Memory Processor.
Arita et al. (US 5701394 A) discloses an Information Processing Apparatus Having a Neural Network and an Expert System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	03/17/2021

/ALESSANDRO V AMARI/               Supervisory Patent Examiner, Art Unit 2863